UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

SUEDROHRBAU SAUDI CO. LTD.,

                         Plaintiff,                  MEMORANDUM & ORDER
                                                     19-CV-5130(EK)(LB)
                 -against-

RIAD BAZZI and SOUAD BAZZI,

                         Defendants.

------------------------------------x

ERIC KOMITEE, United States District Judge:

            Plaintiff Suedrohrbau Saudi Co. Ltd. (“SRB”) initiated

this action against defendants Riad Bazzi and his wife, Souad

(the “Bazzis”). 1    SRB alleged violations of the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) and asserted

additional claims based in New York State law.           The complaint

invoked two bases for this Court’s jurisdiction: federal-

question and diversity.       In my order of March 16, 2021, I

dismissed the RICO claim because of the Complaint’s failure to

allege a domestic injury.       Federal-question jurisdiction

therefore dissipated.

            Before proceeding to reach Plaintiff’s state-law

claims, I raised sua sponte the question of whether diversity



      1 Two plaintiffs filed the initial (and amended) complaint in this case:

SRB and NACAP Pipeline & Energy Beteiligungs GmbH. I dismissed NACAP’s
claims on March 16, 2021 based on its lack of standing. See Memorandum &
Order, ECF No. 36.

                                       1
jurisdiction truly lies between the parties.      Following

supplemental briefing, I held an evidentiary hearing on April

28, 2021.    For the following reasons, I now conclude that

diversity jurisdiction is lacking because the Bazzis were United

States citizens domiciled abroad when the Complaint was filed.

I decline to exercise supplemental jurisdiction over SRB’s state

claims, given the lack of any remaining federal question, and

therefore dismiss the case.

                       I.    Factual Background

            The parties’ dispute over diversity jurisdiction

centers on the Bazzis’ intentions; the parties do not (by and

large) dispute the facts regarding the Bazzis’ actual movements

from country to country.    The following facts are taken from

testimony at the evidentiary hearing and documentary evidence

submitted by both parties.    The Bazzis, their daughters, and

Heiko Koop (Riad’s former boss at SRB) testified at the hearing.

Where a factual question is contested, I indicate as much below.

To the extent I make a credibility determination or otherwise

decide a contested fact, I indicate that explicitly.

            Riad and Souad Bazzi were born in Lebanon in 1955 and

1956, respectively.    Riad Bazzi Aff. (“Riad Aff.”) ¶ 1, ECF No.

30-1; Souad Bazzi Aff. (“Souad Aff.”) ¶ 1, ECF No. 30-2.      They

met in Beirut and were married in 1982.    Hearing Transcript

dated April 28, 2021 (“Tr.”) 7:12-17, ECF No. 58.      Shortly

                                   2
thereafter, they moved to Saudi Arabia, where Riad was then

working (for a company other than SRB).          Tr. 7:18-8:5.     The

Bazzis have three daughters; their eldest, Lama, was born in

Lebanon and their younger daughters, Dana and Maha, were born in

Saudi Arabi.    Riad Aff. ¶ 11.      In 2001, Souad returned to

Lebanon with her daughters so they could attend high school

there.   Tr. 8:24-9:6; 123:9-11.          Riad continued to work in Saudi

Arabia, but visited his family in Lebanon often.            Tr. 75:10-25.

            In 2007, the Bazzis and two of their daughters, Dana

and Maha, applied for U.S. immigrant visas as a family. 2

Tr. 73:4-7; Pl.’s Hr’g. Ex. 15, ECF No. 54-2.           Lama did not

apply because she exceeded the age requirement for a family

petition, but she moved to the U.S. in 2009 to work as a medical

resident at the SUNY Downstate Medical Center in Brooklyn.

Tr. 21:2-25; 83:10-12.

            In explaining the decision to seek residency in the

U.S., Souad testified that she wanted it “mainly for my

daughters,” so they would have “a better future” and could “live

in a stable country.”      Tr. 68:6-11.      Their immigrant visa

applications were granted in 2008, Tr. 76:13-14, but the Bazzis



      2 The Bazzis were able to file a “family petition” for an F-3 immigrant

visa because Souad’s father was a U.S. citizen. Tr. 17:8-10; see also Green
Card for Family Preference Immigrants, U.S. Citizenship and Immigration
Services, https://www.uscis.gov/green-card/green-card-eligibility/green-card-
for-family-preference-immigrants (last visited September 7, 2021).


                                      3
did not immediately travel to the U.S.    They purchased a four-

bedroom apartment in Beirut (the “Beirut apartment”) in 2009,

which they still own.    Riad Aff. ¶ 4 and Exhibit B (proof of

residence in Lebanon); Tr. 16:6-7.

           Riad and Souad started spending time in the United

States in 2009, staying in short-term rentals.    Tr. 61:23-62:1.

In 2011, however, Lama had become “seriously sick” and the

Bazzis “needed to be around her more.”    Tr. 62:9-12; see also

Souad Aff. ¶ 11.   The Bazzis purchased a two-bedroom apartment

on Grand Army Plaza in Brooklyn (the “Brooklyn apartment”) in

June of 2011.   Riad Aff. ¶ 12; Tr. 19:6-13.   Souad considered

the Brooklyn apartment a “pied-a-terre.”    Tr. 18:16-20.    Maha

moved to the U.S. in 2011, and Dana followed in 2012.    Tr.

102:1-5; 143:18-21.

           While living in Brooklyn, the Bazzis applied to become

U.S. citizens because their green cards were “going to expire in

2018.”   Tr. 67:19-22.   Souad testified that they planned to

return to Lebanon as soon as the citizenship applications were

granted.   Tr. 113:18-25.   They became U.S. citizens in July

2019, though they retained their Lebanese citizenship.      Riad

Aff. ¶¶ 2, 14; Souad Aff. ¶¶ 2, 12.    Souad testified that upon

learning they would receive U.S. passports by the end of July

2019, she and her husband booked a flight to Lebanon for August

4, 2019, with a return scheduled for October 4, 2019.    Tr. 44:9-

                                  4
20.   Souad testified that she booked the return ticket because

she was “planning to come back [to New York] some time to visit

my daughters,” but that the October 4th date was “tentative” and

“could be moved.”   Tr. 48:20-25.       The Bazzis did not return to

New York in October; they remained in Beirut.        Tr. 49:1-5.

           In late November, the Bazzis engaged a real estate

agent to list the Brooklyn apartment, and Maha worked to prepare

the apartment for showings.   Tr. 145:16-25.       A contract was

signed on January 24, 2020; the sale closed on March 4, 2020.

Defs.’ Hr’g. Ex. 33, ECF No. 53-20; Tr. 91:21-23.        The Bazzis

returned to New York over November and December of 2020,

following the birth of their grandson.        Tr. 47:4-48:9; 108:1-3.

There is no evidence of any subsequent visit to the United

States.

                        II.   Legal Standard

           Federal courts possess limited jurisdiction.       Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

They are “empowered to act only within the bounds of Article III

of the Constitution and statutes enacted by Congress stemming

therefrom.”   W.G. v. Senatore, 18 F.3d 60, 64 (2d Cir. 1994).

Article III grants jurisdiction to hear cases “arising under”

the Constitution and federal law, as well as cases “between

Citizens of different States.”   U.S. Const., Art. III, § 2.



                                    5
Cases involving diversity of citizenship are governed by

28 U.S.C. § 1332(a).

            Diversity jurisdiction requires “complete diversity of

citizenship.”     Owen Equip. & Erection Co. v. Kroger, 98 S. Ct.

2396, 2398 (1978).      This means that each defendant must be a

citizen of a different state from each plaintiff.             Id.   The

citizenship of a party is determined by reference to their

“domicile,” which is “the place where a person has his true

fixed home and principal establishment, and to which, whenever

he is absent, he has the intention of returning.”             E.g.,

Linardos v. Fortuna, 157 F.3d 945, 948 (2d Cir. 1998) (internal

quotations omitted).      Domicile is acquired at birth and presumed

to continue.    Id.   As a general rule, courts examine citizenship

at the time the action was commenced.         Id. at 947. 3



      3 Defendants argue that under Wright v. Musanti, 887 F.3d 577, 585 (2d

Cir. 2018), I should assess diversity as of the date the federal claims were
dismissed (i.e. March 2021), rather than the date the Complaint was filed.
This timing question turns out to be unnecessary to resolve given my finding,
infra, that the Bazzis remained domiciled in Lebanon throughout the relevant
period. Nevertheless, it is unclear that Wright’s reasoning would otherwise
control. In Wright, the plaintiff and defendant were both citizens of New
York when the case was filed, and the complaint asserted only federal-
question jurisdiction. The district court subsequently dismissed the federal
question, and the plaintiff invoked diversity jurisdiction at that time,
because the defendant had moved to Tennessee by then. The Second Circuit
held that “in a case such as this, where federal question jurisdiction was
properly asserted at the outset of a case and diversity jurisdiction attached
later (but before federal question dissipated), the standard rule that
diversity jurisdiction only exists where diversity is present at the time of
the original complaint does not apply.” Id. Here, in contrast, SRB did
invoke the Court’s diversity jurisdiction in the Complaint — presumably based
on the view that the Bazzis were U.S. citizens domiciled in New York at that
time. It is not clear that Wright would preclude me from looking back to the
Bazzis’ domicile at the time the Complaint was filed, even after I dismissed


                                      6
            If the Bazzis were domiciled in Lebanon when this case

commenced, as they contend, diversity is lacking.            “United

States citizens who are domiciled abroad are neither citizens of

any state of the United States nor citizens or subjects of a

foreign state, and § 1332(a) does not provide that the courts

have jurisdiction over a suit to which such persons are

parties.”    Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 68 (2d

Cir. 1990).    A suit brought against United States citizens

domiciled abroad may not, therefore, be premised on diversity.

Id.

            Generally speaking, a plaintiff bears the burden of

proving diverse citizenship by a preponderance of the evidence.

Van Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 56 n.3

(2d Cir. 2019).     A party asserting a favorable change in

domicile, however, has the burden of proving the “intent to give

up the old and take up the new domicile, coupled with an actual

acquisition of a residence in the new locality.”            Palazzo ex

rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000).




the federal claim. Said differently, Wright can be read to say that the
plaintiff need not establish diversity jurisdiction until it is necessary,
but still allow that the plaintiff can establish such jurisdiction at the
outset of the case, and can rely on that establishment throughout the
proceedings. To say otherwise would be to give the defendant the potential
to defeat diversity jurisdiction over state claims by moving after the case
was filed.

                                      7
                              III. Discussion

            The Defendants’ original domicile was Lebanon, where

they were born.     Jones v. McMasters, 61 U.S. 8, 11 (1857)

(domicile of “birth or origin . . . continues until another is

acquired”); Palazzo, 232 F.3d at 42 (“Domicile is established

initially at birth and is presumed to continue in the same

place, absent sufficient evidence of a change.”); Riad Aff. ¶ 1;

Souad Aff. ¶ 1.     They met, married, and (for a time) raised

their children there.      Riad Aff. ¶ 11; Souad Aff. ¶ 9; Tr. 7:12-

17; 64:17-22.     Thus, the question is whether and when that

domicile may have changed. 4

            Though the Bazzis purchased an apartment in New York

in 2011, Plaintiff has failed to carry its burden to prove that

their domicile changed with (or following) this move.             The move

to Brooklyn is, of course, significant, but it is not

dispositive.    Mississippi Band of Choctaw Indians v. Holyfield,

490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily

synonymous with ‘residence,’ and one can reside in one place but

be domiciled in another.” (internal citations omitted)).             A




      4 The Bazzis lived, and Riad worked, in Saudia Arabia for an extended
period of time, as noted above. See Tr. 75:10-25 (Riad lived in Saudi Arabia
for nearly thirty years); see also Tr. 8:1-15; 8:24-9:2 (Souad Bazzi lived in
Saudi Arabia for nearly twenty years). Plaintiff SRB does not contend,
however, that Riad or Souad were ever domiciled there. Instead, Plaintiff
focuses its argument for diversity jurisdiction on the notion that the Bazzis
became domiciled in the United States during the time they resided in
Brooklyn.

                                      8
residence of a more temporary nature will not necessarily

dictate domicile.   See, e.g., Kleiner v. Blum, No. 03-CV-3846,

2003 WL 22241210, at *1-2 (S.D.N.Y. Sept. 30, 2003)

(considering, for purposes of diversity, whether a residence was

rented or owned and how carefully it was furnished, among other

things).

           Where a party owns more than one residence, a court

looks to where the individual has an intention of returning

whenever they are absent.   Gutierrez v. Fox, 966 F. Supp. 214,

217 (S.D.N.Y. 1997).   “To ascertain intent, a court must examine

the entire course of a person’s conduct in order to draw the

necessary inferences as to the relevant intent.”    Brignoli v.

Balch, Hardy & Scheinman, Inc., 696 F. Supp. 37, 41 (S.D.N.Y.

1988).   No single factor is conclusive.   Boston Safe Deposit &

Tr. Co. v. Morse, 779 F. Supp. 347, 349 (S.D.N.Y. 1991).

           To determine intent, courts look to indicia including

the locations of the party’s spouse and children; real and

personal property; voting registration; payment of taxes; bank

accounts; driver’s and other licenses; churches, clubs, and

other membership associations; and the location of a person’s

doctor, lawyer, accountant, dentist, and / or stockbroker.

Nat’l Artists Mgmt. Co., Inc. v. Weaving, 769 F. Supp. 1224,

1228 (S.D.N.Y. 1991) (quoting 1 Moore’s Federal Practice

¶ 0.74[3–3] at 707.64).

                                 9
          The Bazzis demonstrated an intent to return to Lebanon

throughout their time in New York.   Linardos, 157 F.3d at 948.

They maintained a significantly larger — family-sized — home in

Lebanon throughout their residency in the U.S.   Tr. 18:23-19:13

(Brooklyn apartment had “one big bedroom, and one small one”);

Tr. 50:17-19 (Beirut apartment had four bedrooms that fit all

the Bazzis’ daughters).   They traveled extensively to Lebanon.

Pl.’s Hr’g Ex. 8, ECF No. 53-3 (Souad’s citizenship application

listing 257 days in Lebanon in 2013, 242 days in 2014, 213 days

in 2015, 179 days in 2016, and 119 days in 2017).   The Bazzis

spent time with family and friends in Lebanon; Souad’s mother,

two sisters, and brother live there, as well as Riad’s siblings

and their nieces and nephews.   Tr. 60:1-6; 64:17-65:4; 138:9-12.

They insured and maintained the Beirut apartment, paid taxes on

that property, and owned a car that they kept in Beirut.   See

Riad Aff. ¶ 4 and Exhibit B (proof of residence in Lebanon); ¶ 6

and Exhibit C (property tax receipts); ¶ 8 and Exhibit F (auto

maintenance records).   They held Lebanese government

identification cards, which they renewed in 2009 and 2014.    Riad

Aff. ¶ 10 and Exhibit I (copy of Lebanese identification card);

Souad Aff. ¶ 8 and Exhibit F (same).   They also maintained

Lebanese medical insurance from at least 2011 through 2021.

Riad Aff. ¶ 7 and Exhibit D (letter from insurer); Souad Aff.

¶ 7 and Exhibit D (same).   They saw doctors in Beirut, not New

                                10
York, including for annual physicals.     Tr. 56:7-57:6; 58:5-14

(Souad had dentist appointments in Lebanon in 2016, 2017, and

2019); 67:3-11 (gynecologist appointments in Lebanon “every

year”).    Souad also worships in Lebanon — she testified that she

“visits” Saint Charbel monastery outside Beirut weekly when in

Lebanon.    Tr. 69:9-15.   Defendants testified that their plan had

always been to move back “permanently” to Lebanon after

receiving citizenship.     Tr. 114:7-9; 113:18-21.   And they

retained their Lebanese citizenship even after U.S.

naturalization.    Riad Aff. ¶ 2; Souad Aff. ¶ 2.

            When the Bazzis did move back to Beirut in 2019, Riad

had the car serviced and obtained a Lebanese driver’s license —

prior to the filing of this lawsuit.     Riad Aff. ¶ 8 and Exhibit

F (auto shop invoice dated August 23, 2019); ¶ 9 (explaining

that his Saudi license, which allowed him to drive in Lebanon,

expired in September 2019) and Exhibit H (Lebanese driver’s

license).    They again received medical care.   Tr. 54:22-59:22

(Souad visited eye doctor and dentist in August and had blood

work done in September); Defs.’ Ex. 26, ECF No. 54-6 (blood work

record); Defs.’ Ex. 30, ECF No. 53-18 (pharmacy record from 2019

to 2021); Defs.’ Ex. 31, ECF No. 53-19 (eyeglass prescription

dated August 27, 2019).     Their daughters visited them in Lebanon

multiple times over the remainder of the year — Lama in August

2019 and again in September 2019; Maha from the end of September

                                  11
to early October 2019; and Dana in December 2019.    Tr. 105:7-19;

107:4-14; 135:11-21.

          These factors overwhelmingly support the conclusion

that the Bazzis remained domiciled in Lebanon throughout the

period of their U.S. residency.    See, e.g., Korb v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., No. 03-CV-10333, 2006 WL

300477, at *2 (S.D.N.Y. Feb. 7, 2006) (plaintiff who moved to

Pennsylvania was nonetheless domiciled in New Jersey because he

maintained his place of worship, kept his New Jersey license,

and had family in New Jersey); Gutierrez, 966 F. Supp. at 218

(New York domicile supported by location of primary physician

and medical services, along with statement of intent to live

permanently in New York); Apace Commc'ns, Ltd. v. Burke, No. 07-

CV-6151L, 2009 WL 1748711, at *5 (W.D.N.Y. June 19, 2009)

(location of automobile and other personal property is a

“significant factor” of domicile).

          Plaintiff has the burden of demonstrating a change in

domicile to New York by clear and convincing evidence, and SRB

has not carried that burden.   Van Buskirk, 935 F.3d at 56 n.3;

see also Palazzo, 232 F.3d at 42 (party arguing that a change in

domicile occurred must prove the change by clear and convincing

evidence).   Plaintiff points to the purchase of the Brooklyn

apartment and the time the Bazzis resided in the U.S. to argue

that New York was their “true fixed home.”    Linardos, 157 F.3d

                                  12
at 948.   Plaintiff also invokes their daughters’ residence in

the U.S., the Bazzis’ payment of U.S. taxes from 2013 to 2018,

their maintenance of U.S. bank and brokerage accounts, and the

fact that they obtained basic U.S health insurance.            See Riad

Aff. ¶ 17; Souad Aff. ¶ 15; Pl.’s Hr’g Ex. 19, ECF Nos. 54-3,

54-4; Declaration of Robert S. Landy ¶ 3, ECF No. 52-1. 5

            The evidentiary record demonstrates, however, that the

Bazzis did not procure U.S. driver’s licenses during their time

in this country, register to vote here, own or rent a car, hold

any U.S.-based employment at all, attend religious services, or

even have a social network in New York.          See Riad Aff. ¶ 18;

Souad Aff. ¶ 16; Tr. 64:23-25; 68:24-69:2; 110:16-20.             Plaintiff

did not rebut any of this evidence.         U.S. tax returns are less

salient because there is no optionality associated with their

filing, unlike decisions regarding where to attend doctor’s

appointments, pray, vote and socialize.          Lever v. Lyons, No. 16-

CV-5130, 2018 WL 1521857, at *7 (E.D.N.Y. Jan. 2, 2018), R. & R.

adopted, 2018 WL 1089328 (E.D.N.Y. Feb. 26, 2018) (“On the

spectrum of kinds of evidence that this Court may consider when



      5 Plaintiff had previously suggested that the 2019 sale of the Brooklyn
apartment might have been a sham. Pls.’ Letter dated Feb. 11, 2021 at 3, ECF
No. 31 (“But it is not even clear from the record if the Bazzis sold their
apartment to a third party, or to themselves, or a family member.”). But SRB
abandoned this argument after the evidentiary hearing. See Pl.’s Post-
Hearing Br. in Supp. of Finding Subject Matter Jurisdiction Based on
Diversity (“Pl.’s Br.”) at 1, ECF No. 52 (“While their eventual sale of the
apartment did indicate an intention to change domicile, the Bazzis took no
action in that regard until late November 2019.”).

                                     13
determining domicile, tax returns are on the weaker end.”).     I

also ascribe less weight to the residency of the Bazzis’

children because they are adults.    Armstrong v. Coghill, No. 20-

CV-00275, 2020 WL 6551963, at *5 (D. Haw. Nov. 6, 2020)

(“Because Coghill’s children are both adults . . . the Court

affords limited weight to this factor.”); see also Kleiner v.

Blum, No. 03-CV-3846, 2003 WL 22241210, at *2 (S.D.N.Y. Sept.

30, 2003) (no domicile in New York, despite plaintiff’s adult

children residing here).

          Plaintiff also asserts that the Bazzis’ decision to

obtain American citizenship is “presumptive, if not conclusive,

evidence of their U.S. domicile.”    Pl.’s Br. at 4.   SRB bases

this assertion on language in federal immigration regulations —

particularly 8 C.F.R. § 316.2(a), which provides that “to be

eligible for naturalization, an alien must establish that he or

she . . . (3) [h]as resided continuously within the United

States, as defined under § 316.5, for a period of at least five

years after having been lawfully admitted for permanent

residence.”   Section 316.5, in turn, states that “for purposes

of this chapter, including § 316.2 (a)(3), . . . an alien’s

residence is the same as that alien’s domicile, or principal

actual dwelling place, without regard to the alien’s intent.”

8 C.F.R. § 316.5(a) (emphasis added).    Therefore, according to

SRB, the Bazzis must have represented to immigration authorities

                                14
that their “domicile” was New York, and they cannot credibly

argue otherwise now.

           There are two problems with this argument, both of

which emerge from the face of the above-quoted regulation

itself.   First, the regulation says that it is applicable “for

the purposes of this chapter” — namely, the chapter setting

forth “General Requirements for Naturalization.”    Id.   It is

axiomatic that the same word can have different meanings in

different statutory schemes, e.g. United States v. Sterling

Nat’l Bank & Tr. Co. of N.Y., 494 F.2d 919, 923 (2d Cir. 1974),

and Plaintiff cites no case holding that a successful

application for residence in the United States can determine

domicile in the diversity-jurisdiction context.    Second, and

more importantly, the regulation states that for immigration

purposes, domicile is a function of the “principal actual

dwelling place” for the period, “without regard to the alien’s

intent” on a going-forward basis.    8 C.F.R. § 316.5(a) (emphasis

added).   For purposes of diversity jurisdiction, of course, the

exact opposite is true; intent is paramount.    E.g., Linardos,

157 F.3d at 948.

           Plaintiff also urges the Court to discount any “self-

serving testimony” given by the Defendants.    Plaintiff relies

primarily on Shcherbakovskiy v. Seitz, No. 03-CV-1220, 2010 WL

1063566, at *3 (S.D.N.Y. Mar. 23, 2010), where the court found

                                15
diversity jurisdiction despite the counterclaim-defendant’s

insistence that his domicile did not support it.           The court

noted the “self-serving” nature of his testimony, which

contradicted representations he had made to immigration

authorities.    Obviously, all testimony by a party can be said to

be “self-interested” to some degree.         But here, the Bazzis’

testimony was neither contradictory nor unsupported; to the

contrary, they offered consistent accounts of their intentions

and relevant history, which were corroborated by extensive

documentary evidence including real property records, travel

itineraries, health insurance and medical records, social and

religious practices, and licenses. 6       And there is of course no

blanket rule dictating that a party’s testimony must be

discounted simply because the witness, as a party to the

litigation, may have motive to lie.         “One’s testimony with

regard to his intention” should “be given full and fair

consideration,” even if it may “frequently lack persuasiveness

or even be contradicted or negatived by other declarations and

inconsistent acts.”     District of Columbia v. Murphy, 314 U.S.

441, 456 (1941); cf. Willis v. Westin Hotel Co., 651 F. Supp.

598, 601 (S.D.N.Y. 1986) (a party’s “mere subjective statements




     6  Riad did not hold a Lebanese driver’s license until August 2019. Tr.
109:22-25. Before that, however, he held a Saudi Arabian license, which
afforded him full driving privileges in Lebanon. Tr. 110:5-14.

                                     16
. . . of intent to make [a particular jurisdiction] one’s home,

of course, cannot suffice for a finding of state citizenship if

such statements are belied by objective indicia of actual

residence and intent”).   Here, unlike in Shcherbakovskiy, there

are no such contradictions or inconsistences that undermine the

Defendants’ testimony.

          Finally, Plaintiff relies heavily on the Defendants’

round-trip plane ticket for the August 2019 trip to Beirut, with

a return in October 2019 — ostensibly an indication of the

Bazzis’ intent to return to the U.S., which (Plaintiff argues)

changed only after this lawsuit was filed on September 9, 2019.

The Bazzis vigorously dispute this argument.    They assert that

the return ticket was flexible (and therefore not an indication

of intent to return at any particular time, let alone for any

particular period).   They also contend that two of the Bazzis’

daughters visited them in Lebanon in September 2019, which they

would not have needed to do if the Bazzis were definitively set

to return in October.

          Given the finding above, however, that the Bazzis were

domiciled in Lebanon prior to the filing of the initial

complaint and throughout this litigation, there is no need to

consider the significance of the Defendant’s sale of the

Brooklyn apartment and decision not to use their purchased plane

ticket to return to New York in October 2019.

                                17
          In sum, Plaintiff has not carried its burden to show a

change in domicile to New York.     The Bazzis were domiciled in

Lebanon at all relevant times, and thus became U.S. citizens

“domiciled abroad” in July 2019, when their citizenship

applications were granted.    Diversity is therefore lacking under

Cresswell v. Sullivan & Cromwell, 922 F.2d at 68, supra.

                            IV.   Conclusion

          For the foregoing reasons, there exists no diversity

of citizenship in this case.      Given that, I decline to exercise

supplemental jurisdiction over Plaintiff’s state-law claims

under 28 U.S.C. § 1367(c).    See Motorola Credit Corp. v. Uzan,

388 F.3d 39, 56 (2d Cir. 2004) (“[O]ur Court has held, as a

general proposition, that if all federal claims are dismissed

before trial . . ., the state claims should be dismissed as

well.” (cleaned up)).   Accordingly, Plaintiff’s remaining state-

law claims are dismissed.    The Clerk of the Court is

respectfully directed to enter judgment and close this case.



     SO ORDERED.

                                  /s Eric Komitee_____________
                                  ERIC KOMITEE
                                  United States District Judge


Dated:    September 7, 2021
          Brooklyn, New York



                                   18
